       Case 1:18-cv-12463-NMG Document 20 Filed 05/24/19 Page 1 of 8



                      United States District Court
                       District of Massachusetts

                                       )
MICHAEL C. BRYSON,                     )
                                       )
            Plaintiff,                 )
                                       )
            v.                         )     Civil Action No.
                                       )     18-12463-NMG
THE UNITED STATES,                     )
                                       )
            Defendant.                 )
                                       )

                            MEMORANDUM & ORDER

GORTON, J.

      Plaintiff Michael Bryson (“Bryson” or “plaintiff”) brings

this pro se claim purportedly on behalf of himself and his

company, Bryson Trading Co., Inc. (“Bryson Trading” or “the

Company”), challenging the final agency order of the Secretary

of the United States Department of Transportation (“the

Secretary”).1    Bryson seeks an injunction against enforcement of

that order as well as monetary damages.          He asserts that the

Federal Motor Carrier Safety Administration (“the FMCSA” or “the

Agency”) violated his rights under the Due Process Clause of the

Fifth Amendment to the United States Constitution by assessing a

civil penalty against him without a hearing.




1 Because Bryson is not an attorney authorized to represent Bryson Trading, he
cannot do so and the Court will therefore treat him as the sole plaintiff in
this case. See Local Rule 83.5.5(c).

                                     -1-
         Case 1:18-cv-12463-NMG Document 20 Filed 05/24/19 Page 2 of 8



     For the following reasons, the Court finds that it lacks

jurisdiction over plaintiff’s claim pursuant to 49 U.S.C.

§ 521(b)(9) and thus the case will be dismissed.

I.   Background

     A.      The Facts

     Plaintiff is the owner and sole employee of Bryson Trading

which is a commercial trucking company that transports freight

between Connecticut and Massachusetts.          The FMCSA is the agency

within the Department of Transportation tasked with promulgating

and enforcing regulations to ensure safety in the commercial

motor vehicle industry. See 49 U.S.C. §§ 113, 31100, 31136,

31142.     The FMCSA has authority to take enforcement action and

impose civil penalties upon motor carriers or drivers who have

violated the Agency’s safety regulations. 49 U.S.C. § 521(b).

     In June, 2013, Bryson was stopped by an inspector in

Connecticut while driving a commercial truck eastbound on I-84

from East Hartford, Connecticut, to Taunton, Massachusetts.              The

inspector stopped Bryson after he observed him holding a cell

phone up to his face as he approached the inspection location.

The inspector cited plaintiff and the Company for violating 49

C.F.R. § 392.82(a) which prohibits drivers from using (and motor

carriers from allowing its drivers to use) cell phones while

driving a commercial motor vehicle in interstate commerce.



                                     -2-
       Case 1:18-cv-12463-NMG Document 20 Filed 05/24/19 Page 3 of 8



      B.    Procedural History

      In February, 2014, the Connecticut Division of the FMCSA

issued a Notice of Claim to Bryson Trading charging it with

violating § 392.82(a)(2) and proposing a civil penalty of $2,710

for that violation. See 49 U.S.C. § 521(b)(1).           In March, 2014,

the Company responded, denying the alleged violation and

requesting a hearing.

      In May, 2014, the FMCSA filed an objection to the Company’s

request for a hearing and a motion for final agency order which

is the administrative equivalent to a motion for summary

judgment.    The Company never responded to the FMCSA’s motion for

final agency order as required by the applicable regulations.

See 49 C.F.R. § 386.16(b)(3).        In April, 2018, the FMCSA issued

an order allowing the Company an additional 30 days to respond

to its motion for final agency order and notifying it that

failure to respond would result in the Agency issuing a final

order based on the current record.         The Company subsequently

failed to respond and in October, 2018, the Agency entered a

final order finding that the Company had violated the applicable

safety regulation and assessing a civil penalty of $2,710. See

49 U.S.C. § 521(b)(2).2



2 Neither party has explained (nor has Bryson objected to) the four-year delay
between the filing of the FMCSA’s motion and the entry of the final agency
order to collect on the civil penalty so that issue, if any, is not addressed
by the Court.

                                     -3-
       Case 1:18-cv-12463-NMG Document 20 Filed 05/24/19 Page 4 of 8



      In late November, 2018, Bryson filed the complaint in this

Court against the United States (“the government” or

“defendant”).    One month later, after having received no payment

from Bryson or the Company, the FMCSA sent an order to show

cause to the Company notifying it that the civil penalty had

become due and that failure to pay it would result in Bryson

Trading being prohibited from operating in interstate commerce

and having its registration suspended. See 49 U.S.C. §

521(b)(8)(A).    That suspension was to take effect in mid-

February, 2019, unless the Company paid the civil penalty in

full or could otherwise demonstrate why it should not be

prohibited from operating.

      In January, 2019, Bryson filed a motion for a preliminary

injunction to prevent the FMCSA from enforcing the civil penalty

or suspending his company’s registration pending the resolution

of this case.    In early February, 2019, however, plaintiff paid

the civil penalty in full and the Agency rescinded the

previously issued order to cease operations.         Shortly

thereafter, defendant filed a motion to dismiss the complaint

for lack of jurisdiction.

II.   Motion to Dismiss for Lack of Jurisdiction

      A.   Legal Standard

      A plaintiff faced with a motion to dismiss under Fed. R.

Civ. P. 12(b)(1) bears the burden of establishing that the court

                                   -4-
      Case 1:18-cv-12463-NMG Document 20 Filed 05/24/19 Page 5 of 8



has subject matter jurisdiction over the action. Lujan v. Defs.

of Wildlife, 504 U.S. 555, 561 (1992).       If the defendant

proffers a “sufficiency challenge”, the court will assess

plaintiff’s jurisdictional allegations liberally, treating all

well-pled facts as true and drawing all reasonable inferences in

the plaintiff’s favor. Valentin v. Hospital Bella Vista, 254

F.3d 358, 363 (1st Cir. 2001).

    If the defendant advances a “factual challenge” by

controverting the accuracy, rather than the sufficiency, of the

alleged jurisdictional facts, “the plaintiff’s jurisdictional

averments are entitled to no presumptive weight” and the court

will consider the allegations of both parties and resolve the

factual disputes. Id.    The court has “broad authority” in

conducting the inquiry and can, in its discretion, order

discovery, consider extrinsic evidence or hold evidentiary

hearings in determining its own jurisdiction. Id. at 363-64.

    B.    Application

    Congress has provided that

    [a]ny aggrieved person who, after a hearing, is
    adversely affected by a final order issued [by the
    FMCSA imposing civil penalties] may, within 30 days,
    petition for review of the order in the United States
    Court of Appeals in the circuit wherein the violation
    is alleged to have occurred or where the violator has
    his principal place of business or residence, or in
    the United States Court of Appeals for the District of
    Columbia Circuit. Review of the order shall be based
    on a determination of whether the Secretary’s findings
    and conclusions were supported by substantial

                                  -5-
      Case 1:18-cv-12463-NMG Document 20 Filed 05/24/19 Page 6 of 8



    evidence, or were otherwise not in accordance with
    law.

49 U.S.C. § 521(b)(9) (emphasis added); 49 C.F.R. § 386.67(a)

(“Any party to the underlying proceeding, who, after an

administrative adjudication, is adversely affected by a Final

Agency Order . . . may . . . petition for review of the order in

the United States Court of Appeals in the circuit where the

violation is alleged to have occurred, or where the violator has

its principal place of business or residence, or in the United

States Court of Appeals for the District of Columbia Circuit.”

(emphasis added)); see also Dandino, Inc. v. U.S. Dep’t of

Transp., 729 F.3d 917, 919 (9th Cir. 2013) (“We have

jurisdiction to review final civil penalty orders of the Agency

pursuant to 49 U.S.C. § 521(b)(9).”).

    The government submits that § 521(b)(9) provides exclusive

jurisdiction to the circuit courts of appeals over any judicial

challenge to a final agency order of the FMCSA, including

constitutional challenges such as plaintiff’s due process claim.

While the language of § 521(b)(9) indicates that an aggrieved

party may seek judicial review with the court of appeals after a

hearing and no such hearing has been held here, plaintiff does

not explain whether (or how) the want of a hearing allows him to

seek judicial review in this Court rather than in the court of

appeals.   Nor does he contest defendant’s suggestion that


                                  -6-
        Case 1:18-cv-12463-NMG Document 20 Filed 05/24/19 Page 7 of 8



§ 521(b)(9) applies to constitutional challenges to a final

agency order of the FMCSA.

     Ultimately, it is plaintiff’s burden to prove that this

Court has jurisdiction over his claim. Viqueira v. First Bank,

140 F.3d 12, 16 (1st Cir. 1998).        He has not satisfied that

burden because he has not shown that the courts of appeals do

not have exclusive jurisdiction pursuant to § 521(b)(9).

     This conclusion is further supported by the FMCSA’s

regulation that an aggrieved party may seek judicial review of a

final agency order in the proper court of appeals after an

administrative adjudication, rather than a hearing. 49 C.F.R.

§ 386.67(a).     There was such an administrative adjudication

here.   Bryson Trading had several opportunities to respond to

the allegations against it and to the FMCSA’s motion for a final

agency order.     It was only after the Company failed twice to

respond to that motion that the Agency entered the final order

at issue.    Accordingly, plaintiff should have filed a petition

for review with the appropriate circuit court of appeals within

30 days of being notified of the final agency order. 49 U.S.C.

§ 521(b)(9); 49 C.F.R. § 386.67(a); Dandino, 729 F.3d at 920-22.

This Court lacks jurisdiction over his claim.




                                    -7-
      Case 1:18-cv-12463-NMG Document 20 Filed 05/24/19 Page 8 of 8



                                 ORDER

    For the foregoing reasons,

    1) defendant’s motion to dismiss for lack of jurisdiction

       (Docket No. 13) is ALLOWED and

    2) plaintiff’s motion for a preliminary injunction (Docket

       No. 9) is DENIED as moot.



So ordered.



                                    /s/ Nathaniel M. Gorton______
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated May 24, 2019




                                  -8-
